


110 HR 2489 RH: Genocide Accountability Act of

U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 292
		110th CONGRESS
		1st Session
		H. R. 2489
		[Report No.
		  110–468]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			May 24, 2007
			Mr. Berman (for
			 himself and Mr. Pence) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		
			December 4, 2007
			Additional sponsors: Mr.
			 Ramstad, Mr. Stark,
			 Mr. McCaul of Texas,
			 Mr. Butterfield,
			 Mr. Kirk, Ms. Waters, Mr.
			 Israel, Mr. Sestak,
			 Mr. Daniel E. Lungren of California,
			 Ms. Jackson-Lee of Texas,
			 Mr. Shays, and
			 Mr. Mitchell
		
		
			December 4, 2007
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		A BILL
		To amend section 1091 of title 18, United
		  States Code, to allow the prosecution of genocide in appropriate
		  circumstances.
	
	
		1.Short titleThis Act may be cited as the
			 Genocide Accountability Act of
			 2007.
		2.GenocideSection 1091 of title 18, United States
			 Code, is amended by striking subsection (d) and inserting the following:
			
				(d)Required circumstance for
				offensesThe circumstance
				referred to in subsections (a) and (c) is that—
					(1)the offense is committed in whole or in
				part within the United States;
					(2)the alleged offender is a national of the
				United States (as that term is defined in section 101 of the Immigration and
				Nationality Act (8 U.S.C. 1101));
					(3)the alleged offender is an alien lawfully
				admitted for permanent residence in the United States (as that term is defined
				in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101));
					(4)the alleged offender is a stateless person
				whose habitual residence is in the United States; or
					(5)after the conduct required for the offense
				occurs, the alleged offender is brought into, or found in, the United States,
				even if that conduct occurred outside the United
				States.
					.
		
	
		December 4, 2007
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
